DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Restriction/Election
Applicant’s election without traverse of Group II, claims 10-19, is acknowledged. Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to (a) nonelected group(s), there being no allowable generic or linking claim. 
35 USC § 112, 6th Paragraph
The claim limitation “crushing device” has been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, because the limitation uses the non-structural term  “device” coupled with functional language “crushing” without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier.
Since the claim limitation invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, the claim limitation will be interpreted to cover the corresponding structures described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph limitations: The corresponding structure is described as a grinding spiral head or cutting knife.

If applicant does not wish to have the claim limitations treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102 which forms the basis for all anticipatory rejections set forth in this Office action:
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10, 11, and 13-16 are rejected under 35 U.S.C. 102 as being anticipated by the English translation of CN 202760965.
Regarding claims 10, 11, and 13-16 CN 202760965 discloses a first barrel body with a feed inlet arranged at one end, a residue discharge opening arranged at the other end, a juice discharge opening arranged on a side wall of the first barrel body, a squeezing threaded rod with a rod body that includes a feeding segment, a squeezing segment, and a residue discharge .

    PNG
    media_image1.png
    611
    880
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the English translation of CN 202760965 in view of US 2009/0301318 to Torrisi.
Regarding claim 12 CN 202760965 does not discuss inlet dimensions.
However, Torrisi notes that the inlet/collar should have a suitable diameter for the fruit/food input into the juicer (ex. claim 40).
The advantage of utilizing an inlet with a length of 3.8 mm to 19.9 mm is to nearly match the diameter of the fruit/food fed into the juicer. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify the English translation of CN 202760965 by utilizing the dimensions as above as suggested in Torrisi in order to nearly match the diameter of the fruit/food fed into the juicer.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over the English translation of CN 202760965 in view of US 2012/0325946 to Charles.
Regarding claims 17-19 CN 202760965 does not discuss a crushing device.
However, Charles discloses a crushing device and feeding barrel with a first transmission part motor shaft (13) 90 degrees to the horizontal (as below) MPEP 2114.

    PNG
    media_image2.png
    821
    577
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A LAFLAME JR whose telephone number is (571)272-6489.  The examiner can normally be reached on Mon - Fri 7:00-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham, can be reached at 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.